BETTS, District Judge.
This is a case ot admiralty and maritime jurisdiction on general principles of maritime law, as in pilot-age, service was performance. The right of action is claimed under a statutory provision of the legislature of this state. The act of congress of August 7, 1789, [1 Stat. 53, § 4,] enacts that all pilots in the bays, inlets, rivers, harbors and ports of the United States, shall continue to be regulated in conformity with the existing laws of the states, respectively wherein such pilots may be, or with such laws as the states may respectively hereafter enact for the purpose until further legislative provision shall be made by congress.
If by power of this statute the state law becomes also a law of the United States in respect to the provision giving compensation to pilots who are prepared and tender their services but are refused by masters of vessels, and actually render none, it would not make the right so conferred one of which this court can take cognizance on the ad*1091miralty side. It -would become a legal right triable on the common law side of the court only. The irregularity 'and laches of the defendant unaccounted for on his part, debar him of the right to set aside libellant’s proceeding by this form of motion; but the court will feel compelled to withhold its further action in suffering the interlocutory judgment obtained by the libellant, for want of jurisdiction oyer the subject matter.
Order accordingly, but without costs.